IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


MARVIN L. SLOMOWITZ, IN HIS        : No. 683 MAL 2021
CAPACITY AS GENERAL PARTNER OF     :
HANOVER ASSOCIATES, A              :
PENNSYLVANIA LIMITED PARTNERSHIP,  : Petition for Allowance of Appeal
AND IN HIS CAPACITY AS A JOINT     : from the Order of the Superior Court
VENTURER IN CLARMARK ASSOCIATES,   :
THE GENERAL PARTNER OF FIRST       :
VALLEY ASSOCIATES, A PENNSYLVANIA  :
LIMITED PARTNERSHIP, AND IN HIS    :
CAPACITY AS GENERAL PARTNER OF     :
HERSHEY PLAZA ASSOCIATES, A        :
PENNSYLVANIA LIMITED PARTNERSHIP,  :
                                   :
                Petitioner         :
                                   :
                                   :
           v.                      :
                                   :
                                   :
STUART A. KESSLER, IN HIS CAPACITY :
AS GENERAL PARTNER OF HANOVER      :
ASSOCIATES, A PENNSYLVANIA LIMITED :
PARTNERSHIP, AND IN HIS CAPACITY   :
AS PARTNER WITH JOHN B.            :
ROSENTHAL, DECEASED, IN CLARIDGE   :
PROPERTIES, THE OTHER JOINT        :
VENTURER IN CLARMARK ASSOCIATES, :
THE GENERAL PARTNER OF FIRST       :
VALLEY ASSOCIATES, A PENNSYLVANIA :
LIMITED PARTNERSHIP, AND IN HIS    :
CAPACITY AS GENERAL PARTNER OF     :
HERSHEY PLAZA ASSOCIATES, A        :
PENNSYLVANIA LIMITED PARTNERSHIP, :
                                   :
                Respondent         :


                                 ORDER



PER CURIAM
     AND NOW, this 7th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.




                              [683 MAL 2021] - 2